DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1, 6, 8, 13-19, 24-26, 29, 30, 38, 64, 69 and 73 are pending upon entry of amendment filed on 6/24/22. 

 Applicant's election of Group I with traverse filed on 6/24/22 is acknowledged. 

Applicant’s traversal is based on that there is no search burden to examine Group II together with currently elected group I.  However, as stated in the original restriction requirement on 12/27/21 states the inventions are distinct.

The restriction requirement is still deemed proper and therefore made FINAL.

Claim 64 is withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a nonelected invention.  Accordingly, claims 1, 6, 8, 13-19, 24-26, 29, 30, 38, 69 and 73 are under consideration in the instant application.

3. 	      Applicant’s IDS filed on 4/23/30, 6/8/20, 7/14/20, 11/17/20, 3/19/21, 4/27/21 and 6/24/22 have been acknowledged.  

4.	      The title of the invention is not descriptive.  A new title that is clearly indicative of the invention to which the claims are directed is required.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 6, 8, 13-19, 24-26, 29, 30, 38, 69 and 73 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a liquid formulation comprising bovine gamma globulin at 280mg/ml with 1, 3 dimethylural at 11-22mg/ml showing about 30% viscosity reduction, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use any therapeutic protein of any concentration with 1, 3 dimethyuracil at any concentration ranges encompassed by the claims to achieve reduction of viscosity of at least 10% encompassed by the claimed invention. 

Although the specification of the instant application discloses reduction of viscosity of 280mg/ml of bovine gamma globulin with 11-22 mg/ml of 1, 3-dimethyluracil in table 33 (p. 72-73) from normalized viscosity, this cannot be extrapolated to the unrecited concentration ranges of therapeutic antibody as well as the 1, 3-dimethyluracil.

Jezek et al (Advanced Drug Delivery Reviews, 2011, p. 1107-1117) discloses that the increased viscosity of highly concentrated protein is problematic in the therapeutic protein art and it is difficult to generalize rheological behavior in controlling the viscosity of concentrated proteins (p. 1113-1114).  The antibodies behave differently with increase of concentration and for some antibodies, the viscosity was not effected upto 200mg/ml of concentration (p. 1114).  The viscosity problem is deemed more critical in the antibody concentration above 200mg/ml.  
No protein under 200mg/ml studied with 1, 3 dimethyluracil and the 1, 3 dimethyluracil does not behave concentration dependent manner.  Table 33 indicates sample 39.2 with 22. mg/ml of 1,3 dimethyluracil showed 0.67 normalized viscosity while the sample 39.6 with 11mg/ml of 1, 3 dimethyluracil exhibited 0.76 normalized viscosity (p. 72-73).

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification does not disclose any other exemplary formulations that may be extrapolated to the inventions encompassed by the claimed limitations.  

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the 
specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

7.	Claims 1, 6, 8, 13-19, 24-26, 29, 30, 38, 69 and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.
The specification or the original claims as filed does not provide a written description of the currently amended phrase of “10% less” by the 1, 3, dimethyluracil currently required by the claimed invention.  The instant the specification of the instant application discloses various studies with caffeine, but the studies with 1, 3-dimethyluracil with BGG are limited to about 30% reduction from the normalized viscosity.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center
July 19, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644